 


110 HR 5888 IH: To amend title 38, United States Code, to expand veteran eligibility for reimbursement by the Secretary of Veterans Affairs for emergency treatment furnished in a non-Department facility.
U.S. House of Representatives
2008-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 5888 
IN THE HOUSE OF REPRESENTATIVES 
 
April 24, 2008 
Mr. Filner introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to expand veteran eligibility for reimbursement by the Secretary of Veterans Affairs for emergency treatment furnished in a non-Department facility. 
 
 
1.Expansion of veteran eligibility for reimbursement by Secretary of Veterans Affairs for emergency treatment furnished in a non-Department facility
(a)Expansion of eligibilitySection 1725(b)(3)(C) of title 38, United States Code, is amended by striking or in part.  
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to emergency treatment furnished on or after October 8, 2007. 
 
